                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

KEITH RENARD SIMON,                             '
          Petitioner,                           '
                                                '
V.                                              '            3:19-CV-2891-D
                                                '
UNITED STATES OF AMERICA,                       '
          Respondent.                           '


                                            ORDER

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The undersigned district judge reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the court adopts the findings,

conclusions, and recommendation of the United States Magistrate Judge.

       It is therefore ordered that the petition for writ of habeas corpus under 28 U.S.C. § 2241 is

dismissed without prejudice for failure to comply with a court order and for lack of prosecution.

       SO ORDERED.

       March 24, 2020.


                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
